The opinion of the Court was delivered, by
Black, 0. J.
The question here is, whether the payee of a promissory note, on which there can be no recovery without proof of certain facts which are known only to himself, may pass it away, and, in a suit brought by the subsequent holder, become a witness for the plaintiff.
If the principle ruled in the series of cases which began with Post v. Avery is to be adhered to, the witness must be held to have been rightly rejected. And why should that principle be departed from now ? If authority is entitled to any consideration, the law on this point is settled; and if a score of adjudicated cases need the support of reason and justice to sustain them, that support is not wanting. Whether it was a good deed, or an evil one, to establish the rule of Post v. Avery, in opposition to a current of decisions the other way, it is not worth while now to discuss. We take the law as it was delivered to us by those who went before us, and that forbids a man to transfer a chose in action, and *194then support its validity by his own testimony. That the manner of the transfer, whether by delivery, endorsement, or assignment, makes no difference, was decided last term at Philadelphia, in a case not yet reported.
Judgment affirmed.